Title: To James Madison from Thomas Jefferson, 19 March 1803
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Mar. 19. 1803.
I wrote you on the 17th. since which yours of the 14th. is recieved, and I now return the letters of Mr. Livingston & O’Brien. I hope the game mr. Livingston says he is playing is a candid & honourable one. Besides an unwillingness to accept any advantage which should have been obtained by other means, no other means can probably succeed there. An American contending by stratagem against those exercised in it from their cradle would undoubtedly be outwitted by them. In such a field and for such an actor nothing but plain direct honesty can be either honourable or advantageous. I am in hopes the stores for Algiers will be sent off without delay, so as to stop the growling of that dog. When shall we get rid of Obrien? What says Colo. Lear? As to the 10,000. barrels of powder, if he refuses money for the annuity of the present year & would take that instead of naval stores, it would be well. Certainly on so slight a verbal intimation no answer can be expected from the hand of the president in writing. Mr. Smith having observed that it would be much cheaper to have the gun carriages for the emperor of Marocco made in his vicinity, and that, made according to his directions, they would probably be more acceptable, than those we should send at hazard, I promised to speak to you on the subject, & thought I had done so. Will you & he be so good as to conclude & do what is best? If the money be put into Simson’s hands, perhaps the emperor would prefer taking it & having the gun carriages made or not made as he would prefer. Accept my affectionate salutations.
Th: Jefferson
P. S. I send you also a letter of Colo. Monroe for perusal, and have to add that Edward Turner of Kentucky is to be commissioned immediately as Register of the land office at Natchez. 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Jefferson Papers).



   
   Monroe to Jefferson, 7 Mar. 1803 (docketed by Jefferson as received 18 Mar.; printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:4–8).


